Desestimado el recurso a instan-cia del apelado porque habiéndose dictado sentencia en re-beldía en contra del demandado en 27 de junio 1925 y ape-lado el 9 de julio siguiente, no se practicó gestión alguna tendente a perfeccionar la apelación.
Zapatee, MartÍNEz, peticionario. Admisión al ejercicio de la abogacía. ' Nov. 9, 1925. Yista la solicitud y exami-nada la ley No. 17 aprobada en mayo 20, 1925, para enmen-dar la sección cuarta de la ley No. 38 determinando reglas para el ejercicio de la profesión de abogado en Puerto Rico, etc., aprobada en 13 de abril, 1916, admítese al peticionario al ejercicio de la abogacía sin examen tan luego haya sido favorablemente recomendado por la Comisión de Reputación.
Emilio M. Vassallo, peticionario. Admisión al ejercicio de la abogacía. Nov. 12, 1925. Yista la solicitud y exami-nada la ley No. 17, aprobada en mayo 20, 1925, para enmen-dar la sección 4 de la Ley No. 38 determinando reglas para el ejercicio de la profesión de abogado en Puerto Rico, etc., aprobada en 13 de abril de 1916, admítese al peticionario al ejercicio de la abogacía sin examen tan luego haya sido fa-vorablemente recomendado por la Comisión de Reputación.